PER CURIAM.
The order of the deputy commissioner is affirmed except insofar as it requires the employer/carrier to reimburse claimant for medical expenses incurred and to pay outstanding medical bills. Appellant argues that claimant did not comply with the reporting requirements of Section 440.13, Florida Statutes, and the record does not indicate such compliance. The employer/carrier raised this issue below, and the deputy should have made findings regarding compliance with this requirement of the statute or excuse for noncompliance. See Broward Industrial Plating, Inc. v. Weiby, 394 So.2d 1117 (Fla. 1st DCA 1981).
The order is REVERSED and REMANDED on this issue for further proceedings in light of this opinion. In all other respects, the order is AFFIRMED.
McCORD and SHIVERS, JJ., and WOODIE A. LILES (Ret.), Associate Judge, concur.